Citation Nr: 0715639	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for vascular disease of 
the right lower extremity, to include as secondary to 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to August 
1968 and January 1971 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, the RO granted 
service connection for vascular (arterial) disease of the 
left lower extremity; denied service connection for vascular 
disease of the right lower extremity; and denied service 
connection for a back disability.  

Pursuant to the veteran's subsequently received statements, 
the RO expanded the claim for service connection for a back 
disability to include on a secondary basis (38 C.F.R. 
§ 3.310(a)).  See supplemental statements of the case issued 
in November 2006 and January 2007.  However, as explained in 
more detail below, there are duties to notify and assist the 
veteran with respect to this latter issue that have not been 
met.  Accordingly, the claim for service connection for a 
back disability, to include as secondary to PTSD, is REMANDED 
to the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.  VA will advise the veteran if further action 
is needed on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed 
herein has been obtained; the veteran has been provided 
notice of the evidence necessary to substantiate his claim 
for service connection for vascular disease of the right 
lower extremity and has been notified of what evidence he 
should provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to his 
claim that he has not submitted to VA.

2.  The service and post-service medical records show no 
vascular disease of the right lower extremity during service 
or for many years thereafter; there is no competent medical 
evidence that links a vascular disorder of the right lower 
extremity to service; while service connection is currently 
in effect for arterial vascular disease of the left leg, the 
most recent medical evidence indicates that the veteran does 
not currently have vascular disease of the right lower 
extremity.


CONCLUSION OF LAW

Service connection for claimed vascular disease of the right 
lower extremity is not warranted on a direct incurrence, 
presumptive or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  Written notice provided in January 2002 
and October 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claim.  In addition, the 
October 2006 letter provided notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the claim for service connection for vascular disease of 
the right lower extremity.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The October 2006 
notification letter was provided to the veteran after the RO 
decision that is the subject of this appeal.  However, the 
veteran's claim of entitlement to service connection was 
readjudicated in supplemental statements of the case issued 
in November 2006 and January 2007.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statements of 
the case complied with the applicable due process and 
notification requirements for a decision, they constituted 
readjudication decisions.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

As explained in more detail below, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to codify Allen v. 
Brown, 7 Vet. App. 439 (1995) (any increase in severity of a 
nonservice-connected disease or injury that is aggravated by 
a service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.)  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.  Moreover, the 
primary basis for the denial here is that the most recently 
dated relevant medical evidence of record rules out a current 
diagnosis of vascular disease of the right lower extremity.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, service personnel records, and both private 
and VA post-service medical records, including a report of a 
December 2006 VA examination.  In the latter report, the 
examiner was requested to provide an opinion as to whether 
the veteran had a vascular disorder of the right lower 
extremity related to service.  The clinician specifically 
ruled out a current diagnosis of vascular disease of the 
right leg and there is no antecedent medical evidence that 
links the claimed disorder to service.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

Accordingly, the Board finds that VA has fulfilled its duty 
to notify and assist the veteran in the claim adjudicated on 
the merits in this decision.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.  

Service connection may also be granted for certain chronic 
diseases, to include cardiovascular disease, when manifested 
to a degree of 10 percent disabling within one year following 
the veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, essentially codifies Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A Vascular Disorder of the Right Lower Extremity:  Factual 
Background

The veteran contends that he has a vascular disorder of the 
right lower extremity related to service.  In the 
alternative, the veteran asserts that the disability was 
secondarily related to his service-connected vascular 
disorder of the left lower extremity or PTSD.

Service medical records indicate treatment for a vascular 
disorder of the left leg.  A May 1987 treatment record 
indicates that the veteran was diagnosed as having peripheral 
vascular disease of the left leg.  In an April 1989 report of 
medical history, the veteran indicated that he had cramping 
in both legs when he ran.  There is no indication, however, 
that the veteran was diagnosed as having a vascular disorder 
of the right lower extremity during service.  

The veteran underwent a February 2002 VA examination.  The 
examiner indicated that there was no claims file available 
for review.  The veteran gave a history of bilateral leg 
cramps since 1986.  The examiner diagnosed bilateral leg 
arterial problems.  In March 2002, aortoiliac imaging 
revealed that there was disease throughout the right external 
iliac artery.  The veteran underwent a September 2002 
vascular consultation.  The clinician noted that the veteran 
had a history of peripheral vascular disease and had several 
bypass surgeries on both lower extremities.

In a September 2003 private treatment record, a social worker 
related that the veteran had recently undergone extensive 
surgeries for vascular and cardiac disabilities and she 
opined that the veteran's PTSD symptoms had exacerbated his 
physical conditions.

A January 2004 private treatment record indicates that the 
veteran was diagnosed as having peripheral arterial disease 
with right iliac system disease.  The clinician noted that 
the veteran was known to have multilevel arterial occlusive 
pathologies and had vascular treatment and distal bypass 
grafting of both extremities.  A November 2004 treatment 
record indicates that the perfusion status of the veteran's 
extremities was reviewed.  He was found to have stable 
perfusion status with minimal symptomatology.

The veteran underwent a VA contract examination in December 
2006.  The examiner noted review of the veteran's medical 
records.  Under the section entitled "History of Present 
Illness," the examiner noted that the veteran has suffered 
from right lower extremity vascular disease since 1983.  It 
is evident from the context of the report that this section 
was based on the history of the veteran's disability as 
provided by the veteran.  

The veteran complained of pain with prolonged standing and 
walking, as well as edema and swelling.  The examiner noted 
that the veteran was currently on a blood thinner.

Bilateral Doppler arterial ultrasound revealed that the 
veteran had a normal ankle brachial index of the right lower 
extremity.  Due to the normal diagnostic test results, the 
examiner found that there was no current diagnosis regarding 
a vascular disorder of the right lower extremity because 
there was no pathology to render the diagnosis.

Analysis

The Board finds that the veteran does not have a vascular 
disorder of the right lower extremity related to service.  
The record does not contain any medical evidence that links a 
vascular disorder of the right lower extremity to the 
veteran's service or to the veteran's service-connected 
vascular disorder of the left lower extremity.  Although a 
social worker noted that the veteran had recently undergone 
extensive surgeries for vascular and cardiac disabilities and 
opined that the veteran's PTSD symptoms had exacerbated his 
physical conditions, she did not specifically opine that 
there was a link between the veteran's PTSD and a vascular 
disorder of the right lower extremity.  Further, the record 
does not indicate that the social worker possessed the 
requisite medical training or credentials needed to render an 
opinion regarding a connection between a psychiatric 
disability and a cardiovascular condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
finds that there is no competent evidence linking a vascular 
disorder of the right lower extremity with a service-
connected disability.

Further, the first medical evidence in the veteran's claims 
file indicating that the veteran had a vascular disorder of 
the right lower extremity is the February 2002 VA 
examination, more than 12 years after leaving service.  
Therefore, there is no evidence that the veteran's vascular 
disorder of the right lower extremity became manifest to a 
compensable degree within one year from the date of leaving 
service.  See 38 C.F.R. § 3.307.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  In other words, this type of evidence is 
too remote to be causally linked.

In this case, there is an even more significant bar to a 
grant of service connection.  Upon the December 2006 VA 
examination, which was quite thorough in nature, the examiner 
found that the veteran did not have a current vascular 
disorder of the right lower extremity.  Therefore, while the 
veteran apparently had the vascular disorder at issue some 
years earlier, a current diagnosis has been ruled out by a 
thorough examination and competent opinion.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
a claimed vascular disorder of the right lower extremity must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for vascular disease of the 
right lower extremity is denied.


                                                            
REMAND

The veteran contends that he has a back disability related to 
injuries incurred during service.  He also asserts that his 
back disability is secondary to his service-connected PTSD.  
As to the latter aspect of the claim, the Board notes that, 
under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The RO addressed the secondary service connection aspect of 
the veteran claim for service connection for a back 
disability in supplemental statements of the case issued in 
November 2006 and January 2007.  However, the RO did not 
include any reference to 38 C.F.R. § 3.310 (a) in an 
affirmative letter or even in a statement or supplemental 
statement of the case.  Such a fundamental denial of due 
process (notice of applicable law) must be cured.  38 C.F.R. 
§ 19.9 (2006).  

As to the merits of the claim, while the RO obtained an 
examination and medical opinions addressing the contended 
causal relationships, the veteran and his representative have 
expressed a great deal of dissatisfaction with that 
evaluation.  Unlike the claimed vascular disease of the right 
lower extremity, addressed in the decision above, there is 
ample medical and X-ray evidence that shows that the veteran 
has a current diagnosis of a back disorder and there are 
references to back symptoms in the service medical records.  
Also, given the current diagnosis, the secondary aspect of 
the claim must also be addressed medically and, as noted 
above, legally.  The representative requests another 
examination by a different clinician.  The Board agrees.  The 
relevant evidence is summarized below. 

A February 1968 service medical record indicates that the 
veteran was in a motor vehicle accident.  The record 
indicates that, upon examination, his back was within normal 
limits.

An April 1977 service medical record indicates that the 
veteran had previously injured his back when he fell down 
some steps.  Another treatment record dated in April 1977 
indicates that the veteran was diagnosed as having lower back 
pain and sciatica.  He complained that he had radiating pain.  
The veteran was diagnosed as having lower back pain and the 
clinician noted that a herniated nucleus pulposus should be 
ruled out.  A May 1977 record indicates that the veteran had 
flattened lumbar lordosis.

Subsequent to these injuries, the veteran underwent service 
medical examinations in July 1978, May 1985 and April 1989.  
No abnormality of the back was found in any of these 
examinations.

The veteran underwent a February 2002 VA examination.  The 
examiner indicated that there was no claims file available 
for review.  The veteran related that his back felt stiff and 
occasionally had spasms.  The examiner diagnosed a low back 
injury with slightly diminished range of motion.  The 
clinician noted that an X-ray indicated that the veteran had 
degenerative disk disease and degenerative joint disease of 
the spine.  He noted that this was a consequence of the prior 
injury.

The veteran underwent a VA contract examination in December 
2006.  The examiner noted review of the veteran's medical 
records.  The veteran related to the examiner that he had 
chronic back pain since 1966.  The veteran reported stiffness 
and weakness in the back.  The veteran stated that he cannot 
lift or carry anything more than 20 pounds.  The veteran also 
reported that he had difficulty bending over or walking and 
standing for prolonged periods.  

Neurological examination revealed that the veteran had 5/5 
bilateral lower extremity strength but that he had decreased 
sensation.  The examiner diagnosed the veteran as having 
degenerative disc disease with intervertebral disc syndrome 
involving the sciatic nerve.  

The examiner opined that the veteran's back disability was 
not a result of service.  She specifically noted that it was 
not due to the motor vehicle accident the veteran was 
involved in during service or his fall down stairs.  The 
physician further observed that the veteran did not report 
back problems at the time of the motor vehicle accident and, 
with respect to a fall, she noted that the veteran did not 
complain of back pain after he was treated.  The conclusion 
was that the veteran's back disability was due to chronic 
wear and tear and his chronic tobacco use; the physician 
added that a correlation between the veteran's PTSD and his 
back disability was not found.

The Board concurs with the representative's argument that the 
most recent medical opinion relating to the claim for service 
connection for a back disability, which implicated "tobacco 
use" as one of the two causes of the disorder in question, 
is inadequate.  Accordingly, the veteran must be furnished a 
new examination by a different clinician for the purpose of 
determining whether it is at least as likely as not that his 
low back disability is linked to in-service trauma or was 
caused or aggravated by his service-connected PTSD.  
38 U.S.C.A. § 5101A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for a back 
disability, to include as secondary to 
service-connected PTSD.  He must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The veteran must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining service medical 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a rating and effective date, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  In notifying the veteran of the 
information and evidence needed to 
substantiate his claim for service 
connection for a back disability, to 
include as secondary to service-connected 
PTSD, the AMC/RO must include  38 C.F.R. 
§ 3.310 and the amendment to that 
regulation, effective October 10, 2006.

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
back disability must be obtained for 
inclusion in his claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of determining the nature, 
etiology and approximate onset date of 
any back disability that is present.  The 
claims folder is to be furnished to the 
examiner for his or her review in 
conjunction with the examination.  

Following a review of the relevant 
evidence, to include the service medical 
records, obtaining a history from the 
veteran, the clinical evaluation and any 
tests deemed necessary, the examiner must 
address the following questions:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that any back 
disability that is currently 
present began during service or 
is causally linked to any 
incident of (i.e., trauma) or 
finding recorded during 
service?  

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that any back 
disability that is currently 
present was caused or 
aggravated by the veteran's 
service-connected PTSD?  

The physician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or 
aggravation; less likely weighs 
against the claim.

The physician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's back 
disability was aggravated by 
his service-connected PTSD, to 
the extent that is possible, 
the examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the back disability 
(e.g., slight, moderate) before 
the onset of aggravation.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
back disability, to include as secondary 
to service-connected PTSD must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which includes 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


